DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The Applicant has amended the claims to overcome the 101 by adding the following limitations: wherein the determination code is further configured to cause the processor to determine the display priority order such that a review more relevant to the at least one of the one or more search criteria specified by the user has a higher display priority order on a list of the acquired reviews, at least one first review having a higher display priority order, among the acquired reviews, is displayed on a display screen, and second reviews having lower display priority orders than the at least one first review, among the acquired reviews, are not displayed on the display screen until a predetermined operation for displaying the second reviews is performed, and the second reviews are displayed on a new display screen, which changes from a previous display screen, in response to the predetermined operation being performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art is Ruhl (20060129446).  The closest NPL is “CRAFTING WORLDS SMALL AND GREAT: [THIRD Edition],” Goodison, Donna. Boston Globe; Boston, Mass. [Boston, Mass]17 Oct 2004: 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691